DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 09/28/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 2, 4, 6, 8, 10, and 12 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 06/28/21 is overcome by the cancellation of the claims.

4.	The rejection of Claim 14 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 06/28/21 is herein amended due to the Applicant’s amendments.

5.	The rejection of Claim 14 under 35 U.S.C. 112(d), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as set forth in the Non-Final Rejection filed 06/28/21 is overcome by the Applicant’s amendments.

Claims 2-13 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nakano et al. (US 2018/0155617 A1) as set forth in the Non-Final Rejection filed 06/28/21 is overcome by the cancellation of the claims.

7.	The rejection of Claims 1, 15, and 17-19 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nakano et al. (US 2018/0155617 A1) as set forth in the Non-Final Rejection filed 06/28/21 is overcome by the Applicant’s amendments.

8.	The rejection of Claim 20 under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2018/0155617 A1) in view of Ahn et al. (KR 10-2012-0021215) as set forth in the Non-Final Rejection filed 06/28/21 is overcome by the Applicant’s amendments.

Restriction/Election Requirement
9.	Previously withdrawn Claim 16, which is dependent on Claim 1, has now been rejoined due to the Applicant’s amendments.

10.	Claims 1 and 14-20 are pending.  No claims have been withdrawn from consideration.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The exact scope of the claim is indefinite as it is not clear which compounds have been deleted by the Applicant.  For instance, compound (C-58) on page 11 does not have a strikethrough but its corresponding comma does.  Similar problems can be found in other compound structures.  The Applicant should ensure that all deleted compound structures have strikethroughs to indicate deletion.  The claim should end with a period.

Allowable Subject Matter
13.	Claims 1 and 15-20 are allowed.
	The closest prior art is provided by Nakano et al. (US 2018/0155617 A1), which discloses compounds of the following form:

    PNG
    media_image1.png
    244
    375
    media_image1.png
    Greyscale

bRc (among others), L = substituted or unsubstituted phenylene group, and Ar1 = substituted or unsubstituted heteroaryl group ([0012]).  An embodiment is disclosed:

    PNG
    media_image2.png
    416
    404
    media_image2.png
    Greyscale

(page 9).  However, it is the position of the Office that neither Nakano et al. singly nor in combination with any other prior art provides sufficient motivation to produce the Applicant’s inventive compounds of Formula (I), particularly in regards to the combination of the X and T limitations.

Response to Arguments
14.	Applicant’s arguments on pages 24-36 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAY YANG/Primary Examiner, Art Unit 1786